             Case 1:20-cv-04549-RA Document 7 Filed 06/22/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6/22/2020


 LEONARD GILROY-SOLANO,

                              Petitioner,
                                                               No. 20-CV-4549 (RA)
                         v.
                                                                       ORDER
 WELLS FARGO CLEARING SERVICES,
 LLC, doing business as WELLS FARGO
 ADVISORS, LLC,

                              Respondent.


 RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. Petitioner has filed a petition to

 partially vacate an arbitration award. Petitioner has not yet docketed an affidavit of service.

         It is hereby:

         ORDERED that Petitioner shall file and serve any additional materials with which they

 intend to support their petition for vacating the arbitration award by July 10, 2020. Respondent’s

 opposition is due on July 31, 2020. Petitioners’ reply, if any, is due on August 7, 2020.

         IT IS FURTHER ORDERED that Petitioner shall serve a copy of this Order on

 Respondent.

 SO ORDERED.

Dated:     June 22, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
